DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment on April 11, 2022. Claims 2-3, 6, 8, 10-11, 13-15, and 18-20 are amended. Claim 1 is canceled. Examiner withdraws claim objection, 35 USC 112 second paragraph rejection, 35 USC 112 4th paragraph rejection, as necessary corrections were made to the claims. Examiner retains the Double Patenting rejection. 
Claims 2-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim limitation/term of “one or more characteristics of a network disruption”, “requesting assistance to prevent future network disruption” fails to provide adequate support. Examiner could not find any written description support for these latest amendment portions of the claims in the specification of the present application. Therefore, these amendments have no support in the specification. Necessary correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,673,724. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,200,265. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
Applicant argues the combined teaching of Leung, Nanda, and Whitcomb fail to disclose limitation of independent claims 1, 8, and 14: specifically “receive, from a client device, a first data packet addressed to the computing device, the first data packet comprising an application token identifying a first user and a first application”, and “an application token identifying a first user and a first application”, and “application peering”.
Examiner respectfully disagrees. The prior arts, specifically Leung discloses content service on demand with a differentiated quality of service. Requesting content from an access device to a network service provider for authentication for the network content delivery service with a network authorization token from the access device, obtaining a network access token from the network service provider, and binding the network access token to a content access token. Network service provider authenticating content delivery service, coordinating and managing the session for the access device, such an application of Amazon, Hulu, or Netflix, among others, receiving a network authorization token or identifier, where the network authorization token can be associated with the access device, and bind/associate the network access token to a content access token to deliver according to the demand of the user. Leung further discloses Content service provider console use access and authorization tokens along with network service provider to grant access to network content and network resource. Content service provider console configured to generate content access token and content authorization token. Network service provider configured to generate network authorization token and network access token. Theses tokens may also be referred to as channel authorization token and channel access token, respectively. These tokens may also be referred to as device authorization token and device access token, respectively. Network authorization token provide the credentials for obtaining network access token and grant access to network resource. Thereby, delivering network content with a better QoS content to the user.
Nanda further elaborately discloses validate the security token from a provider and verifying that the received security token conforms to security configuration data previously exchanged with the provider. To establish the trust relationship, the identity provider and the relying parties exchange security configuration information through an agreed-to communication channel. The security configuration information indicates the settings that the other party needs to use for establishing, maintaining, and monitoring the trust relationship. The communication channel allows both parties to flexibly and continually synchronize changes to security configurations, and thus maintain, change, or end the trust relationship automatically upon discretion.
Whitcomb discloses having to authenticate credentials of individual subscribers, and a failure a notice to further create a new identifier that is transmitted to the node access server. The subscribers are authenticated using their credentials. In event of any disruption or failure, network countermeasures are invoked to protect the proxy network from Denial of Service Attacks or unauthorized intrusion. The server automatically begins safeguards to defend intrusion or disruption. Therefore, the combined teaching of Leung, Nanda, and Whitcomb discloses the claimed invention of independent claims 1, 8, and 14, and its’ dependent claims 3-7, 9-13, and 15-21, thus rejection is sustained for claims 2-21.
Furthermore, as it is Applicant's right to continue to claim as broadly as possible their invention, it is also the Examiner's right to continue to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. By the rejection above, the applicant must submit amendments to the claims in order to distinguish over the prior art use in the rejection that discloses different features of Applicant's claimed invention. It is the Examiner's position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant's disclosed invention in manner, which distinguishes over the prior art. Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims and the need for the Applicant to more clearly and distinctly define the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US Publication 2017/0034175) hereafter Leung, in view of Nanda et al. (US Publication 2009/0307744) hereafter Nanda, in further view of Michael Whitcomb (US Publication 2011/0289314) hereafter Whitcomb.
As per claim 2, Leung discloses an apparatus comprising: one or more processors; and memory storing computer readable instructions that, when executed by the one or more processors, cause the apparatus to: receive, from a computing device, and data routing preferences for exchanging information between the apparatus and the computing device (paragraphs 0032-33, 0053-54, 0072: content access token and authorization); receive, from a client device, a first data packet addressed to the computing device, the first data packet comprising an application token identifying a first user and a first application (paragraphs 0053-54, 0062-64, 0068-69: content access token to CDN); determine, based on a comparison of the application token, that the first data packet may be sent to the computing device; and send the first data packet to the computing device (paragraphs 0078-80, 0089-90, 0094: CDN access token to obtain the network content with policy server to deliver content to client). Although, Leung discloses content service provider for authenticating content delivery service, but he does not expressly disclose token information with data routing preferences, and token identifying a first user and a first application.
However, in the same field of endeavor, Nanda further elaborately discloses the claimed limitation of receive token information; and data routing preferences for exchanging information between the apparatus and the computing device, and token identifying a first user and a first application (paragraphs 0034-35, 0044, 0055-56: establish trust relationship to deliver content to user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nanda’s teaching with Leung. One would be motivated to identify and set configuration policies accordingly to efficiently provide information for seamless communication between users and service providers.
Although, Leung-Nanda discloses policy server peering failed to generate routing preferences with token information, but fail to expressly disclose characteristics of a network disruption.
However, in the same field of endeavor, Whitcomb further elaborately discloses the claimed limitation of characteristics of a network disruption (paragraphs 0086, 0112, 0171, 0181: failure notice with credential process).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Leung-Nanda’s teaching with Whitcomb. One would be motivated to authenticate users with validity on certificates to prevent unauthorized use in case of any failures.
As per claim 3, Leung discloses the apparatus wherein the token information comprises at least one of: a user identifier (ID) indicating a user associated with the data routing preferences; or an application ID indicating an application to which to apply the data routing preferences (paragraphs 0059-61, 0068-69).  
As per claim 4, Leung discloses the apparatus wherein the instructions, when executed by the one or more processors, further cause the apparatus to determine that the first data packet may be sent to the computing device by: determining that the user ID corresponds to the first user (paragraphs 0059-64, 0089-92).  
As per claim 5, Leung discloses the apparatus wherein the instructions, when executed by the one or more processors, further cause the apparatus to determine that the first data packet may be sent to the computing device by: determining that the application ID corresponds to the first application (paragraphs 0059-64, 0068-69, 0080-82).  
As per claim 6, Leung discloses the apparatus wherein the instructions, when executed by the one or more processors, further cause the apparatus to: after determining that corresponds to the application token, send an instruction to the computing device to apply the data routing preferences (paragraphs 0059-61, 0068-70, 0094). Although, Leung-Nanda discloses policy server peering failed to generate routing preferences with token information, but fail to expressly disclose characteristics of a network disruption.
However, in the same field of endeavor, Whitcomb further elaborately discloses the claimed limitation of characteristics of the network disruption (paragraphs 0086, 0112, 0171, 0181: failure notice with credential process).
The same motivation that was utilized in the combination of claim 2 applies equally as well to claim 6.
As per claim 7, Leung discloses the apparatus wherein the instruction comprises an instruction to reroute the first data packet from a network element to a second network element (paragraphs 0072-74, 0086).  
As per claim 8, Leung discloses a method, implemented by one or more computing devices, comprising: sending, to a first computing device, a policy request comprising: data routing preferences indicating how information is exchanged between the first computing device and the one or more computing devices (paragraphs 0053-54, 0062-64, 0068-69); and receiving, from the first computing device, a plurality of data packets comprising application tokens that do not correspond to the token information (paragraphs 0078-80, 0089-90, 0094: CDN access token to obtain the network content with policy server to deliver content to client; Nanda: token information 0034-35, 044, 0055-56). Although, Leung-Nanda discloses policy server peering failed to generate routing preferences with token information, but fail to expressly disclose detecting a network disruption and after detecting the network disruption and data packets comprising application tokens that do not correspond to the token information.
However, in the same field of endeavor, Whitcomb further elaborately discloses the claimed limitation of detecting a network disruption; and after detecting the network disruption , a policy request for requesting assistance to prevent future network disruption, and data packets comprising application tokens that do not correspond to the token information and characteristics of the network disruption (paragraphs 0086, 0112, 0171, 0181: failure notice with credential process).
The same motivation that was utilized in the combination of claim 2 applies equally as well to claim 8.
As per claim 9, Whitcomb discloses the method further comprises: determining one or more client devices associated with the network disruption; and 3Application No. 16/860,700Docket No.: 007412.04865\USAmendment dated August 14, 2020Second Preliminary Amendmentsending, to the one or more client devices, a notification indicating one or more corrective measures to resolve the network disruption (paragraphs 0086, 0112, 0171).  
The same motivation that was utilized in the combination of claim 2 applies equally as well to claim 9.
As per claim 10, Leung discloses the method wherein one or more computing devices are associated with a content service provider and the first computing device is associated with a network service provided (paragraphs 0062-65).  
As per claim 11, Leung discloses the method wherein the data routing preferences comprise a request to reroute, from a first network element to a second network element, one or more data packets comprising application tokens (paragraphs 0053-54, 0062-64, 0068-69).  Although, Leung-Nanda discloses policy server peering failed to generate routing preferences with token information, but fail to expressly disclose characteristics of a network disruption.
However, in the same field of endeavor, Whitcomb further elaborately discloses the claimed limitation of characteristics of the network disruption (paragraphs 0086, 0112, 0171, 0181: failure notice with credential process).
The same motivation that was utilized in the combination of claim 2 applies equally as well to claim 11.
As per claim 12, Leung discloses the method further comprises: receiving, from the first computing device, a second policy request; and adjusting, based on the second policy request, a peering relationship between the first computing device and the one or more computing devices (paragraphs 0059-61, 0068-70, 0094).  
As per claim 13, Leung discloses the method wherein comprise at least one of: a user identifier (ID); an application ID, an application session ID, or a device (paragraphs 0059-64, 0089-92).  Although, Leung-Nanda discloses policy server peering failed to generate routing preferences with token information, but fail to expressly disclose characteristics of a network disruption.
However, in the same field of endeavor, Whitcomb further elaborately discloses the claimed limitation of characteristics of the network disruption (paragraphs 0086, 0112, 0171, 0181: failure notice with credential process).
The same motivation that was utilized in the combination of claim 2 applies equally as well to claim 13.
As per claim 14, Leung discloses a method, implemented by one or more computing devices, comprising: receiving, from a first computing device, a policy request for requesting assistance to prevent future network disruption, the policy request comprising: and data routing preferences indicating a peering relationship between the one or more computing devices and the first computing device (paragraphs 0053-54, 0062-64, 0068-69: CDN access token to obtain the network content with policy server to deliver content to client); and using the data routing preferences to determine where each of a plurality of data packets should be sent from a client device to the first computing device (paragraphs 0078-80, 0089-90, 0094). Although, Leung discloses content service provider for authenticating content delivery service, but he does not expressly disclose token information with data routing preferences indicating a peering relationship between the one or more computing devices and the first computing device.
However, in the same field of endeavor, Nanda further elaborately discloses the claimed limitation of computing device token information and data routing preferences indicating a peering relationship between the one or more computing devices and the first computing device (paragraphs 0034-35, 0044, 0055-56: establish trust relationship to deliver content to user).
The same motivation that was utilized in the combination of claim 2 applies equally as well to claim 14.
Although, Leung-Nanda discloses policy server peering failed to generate routing preferences with token information, but fail to expressly disclose characteristics of a network disruption.
However, in the same field of endeavor, Whitcomb further elaborately discloses the claimed limitation of characteristics of the network disruption, one or more second data packets, of the plurality of data packets, that do not comprise the characteristic (paragraphs 0086, 0112, 0171, 0181: failure notice with credential process).
The same motivation that was utilized in the combination of claim 2 applies equally as well to claim 14.
As per claim 15, Leung discloses the method wherein sending, to a first network element, one or more first data packets, of the plurality of data packets, that comprise the characteristic, and sending to a second network element (paragraphs 0059-61, 0068-69, 0089-90).  Although, Leung-Nanda discloses policy server peering failed to generate routing preferences with token information, but fail to expressly disclose characteristics of a network disruption.
However, in the same field of endeavor, Whitcomb further elaborately discloses the claimed limitation of one or more second data packets, of the plurality of data packets, that do not comprise the characteristic (paragraphs 0086, 0112, 0171, 0181: failure notice with credential process).
The same motivation that was utilized in the combination of claim 2 applies equally as well to claim 15.
As per claim 16, Leung discloses the method wherein a load on the first network element does not satisfy a load threshold and a load on the second network element satisfies the load threshold (paragraphs 0059-61, 0068-69).  
As per claim 17, Leung discloses the method wherein the first network element is located in a different geographic region than the second network element (paragraphs 0037, 0059).  
As per claim 18, Leung discloses the method further comprising: detecting increased data traffic at a first network element; and adjusting, based on the increased data traffic, the data outing preferences to reroute one or more data packets, of the plurality of data packets, to a second network element (paragraphs 0059-61, 0068-70, 0094).  
As per claim 19, Leung discloses the method further comprising: quarantining one or more data packets, of the plurality of data packets, that comprise the characteristic (paragraphs 0072-74, 0086).  
As per claim 20, Leung discloses the method further comprising: prior to receiving, authenticating a peering session with the first computing device (paragraphs 0059-64, 0089-92).  Although, Leung-Nanda discloses policy server peering failed to generate routing preferences with token information, but fail to expressly disclose characteristics of a network disruption.
However, in the same field of endeavor, Whitcomb further elaborately discloses the claimed limitation of characteristics of the network disruption (paragraphs 0086, 0112, 0171, 0181: failure notice with credential process).
The same motivation that was utilized in the combination of claim 2 applies equally as well to claim 20.
As per claim 21, Leung discloses the method wherein authenticating the peering session further comprises: sending, to the first computing device, an authentication challenge (paragraphs 0059-64, 0089-92, 0094).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455